Citation Nr: 0331817	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-17 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in May 2002, wherein it was determined that new and 
material evidence had not been submitted that would serve to 
reopen a previously denied claim of entitlement to service 
connection for residuals of an injury to the veteran's left 
eye allegedly incurred in service.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
residuals of a left eye disability was previously dismissed 
by the Board in July 1995, for failure to present a well-
grounded claim.  The veteran was notified of that decision, 
and of appellate rights and procedures, but did not appeal 
the decision. 

2.  The evidence submitted since July 1995, with regard to 
the matter of entitlement to service connection for residuals 
of a left eye disability, is not new and material, and the 
claim is not reopened. 


CONCLUSIONS OF LAW

1.  The July 1995 Board decision, which concluded that the 
claim of entitlement to service connection for residuals of a 
left eye disability was not well-grounded, is final.  
38 U.S.C.A. § 7104(b) (West 2002).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for residuals 
of a left eye disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The VCAA, however, is by statute expressly deemed not to 
apply to claims pertaining to the submittal of new and 
material evidence that had been pending as of August 29, 
2001.  The instant claim was submitted in January 2002.  
Thus, VCAA requirements do apply to this case.      

First, under VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  There is 
no issue in this case as to providing an appropriate 
application form, or as to the completeness of the 
application.  In a letter dated in February 2002, the RO 
advised the veteran of the information and evidence needed to 
establish entitlement to the claim, what additional evidence 
is needed, when and where to send the evidence, and who to 
call if he has any questions or needs assistance.  The letter 
also explained what the RO would do to assist the veteran in 
developing his claim if he wanted such assistance.  It 
advised him that he could provide signed authorization forms 
to permit the release of relevant medical evidence from 
private physicians and treatment facilities directly to the 
RO.  The veteran also was advised of VA regulations 
implementing VCAA by the Statement of the Case (SOC) issued 
in October 2002.  The Board accordingly finds that VA has 
fulfilled its duty-to-notify obligations consistent with the 
VCAA and Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
has been satisfied.  In particular, it is noted that all 
records cited by the veteran as relevant to his claim, 
including those from private medical facilities, have been 
associated with the claim folder.  Moreover, in February 
2003, approximately four months after the issuance of the 
SOC, the veteran informed the RO that he wanted the Board to 
review his claim.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

II.  New and Material Evidence

Governing statutory and regulatory provisions state that 
unappealed decisions of the Board are final, and may be 
reopened only upon the receipt of additional evidence that is 
both new and material.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156 (2003).  

In order to reopen a previously-denied and final claim, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108.  "New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new, after it ensures that its duty to 
assist has been fulfilled.

This claim was last before the Board in July 1995.  The Board 
evaluated all of the evidence and material of record at that 
time, and determined that no competent evidence had been 
submitted to show that the veteran's left eye disability is 
attributable to service.  The Board accordingly concluded 
that the claim was not well-grounded.  See Board decision 
dated on July 21, 1995.  The veteran was notified of the 
Board's decision, and of appellate rights and procedures.  

The record indicates that the veteran took no further action 
after the Board rendered its July 1995 decision until January 
2002, when he sought to reopen the same claim seeking service 
connection for the left eye disability.  The RO determined 
that no new and material evidence had been submitted, and 
denied the claim in May 2002.  This appeal ensued.  On 
appeal, the claim may be reopened only if the Board finds 
that new and material evidence has been submitted since its 
July 1995 decision.  In this regard, the Board notes that the 
requirement that a claim be well-grounded (applied in the 
1995 Board decision) is no longer good law in light of VCAA.  
Nonetheless, the Board is of the opinion that, even if its 
1995 decision had been based on law that is in effect today 
(and not on the "well-grounded claim" requirement), its 
decision on the merits of this case now - discussed below - 
would not be different.       

The evidence associated with the veteran's claims folder 
subsequent to July 1995 primarily documents treatment at a VA 
medical center (VAMC) for diseases or disorders apparently 
unrelated to the instant claim (such as colon cancer).  With 
regard to the treatment of the veteran's eyes, post July 1995 
evidence indicates that the veteran had his eyes examined at 
VAMC in September 2000 and in January 2002.  In September 
2000, the veteran reported gradually worsening vision.  The 
VA examiner noted refractive error, early onset cataracts OU 
(both eyes), and macular degeneration in both eyes, with more 
degeneration seen in the left eye (OS) than in the right 
(OD).  Eyeglasses (bifocals) were apparently ordered after 
this examination.  See examination notes.       

At the January 2002 examination, the veteran reported that 
his vision had worsened even more since the last VA 
examination.  The examiner noted a visual acuity finding of 
OD 20/25 (right eye) and OS 20/200 (left eye); ARMD (age-
related macular degeneration); refractive error; cataracts; 
and NPDR (nonproliferative diabetic retinopathy).  See 
examination report.  During the same examination, the veteran 
received a prescription for eyeglasses (plastic lens 
bifocals, with tinting as needed) from Dr. D. S.  See copy of 
prescription dated in January 2002.  

Post July 1995 evidence also includes a letter dated in 
January 2002 from R. L. S., O. D. (private physician), 
providing a chronological listing of the veteran's eye 
examinations from the first (in February 1981) to the most 
recent (in January 2002 at VAMC).  The January 2002 letter 
provides that, in July 1998, the veteran's vision was noted 
at OD 20/20 (right) and OS 20/400 (left).  In August 1999, 
the vision was OD 20/20 and OS 20/400.  As for the January 
2002 VAMC eye exam, the letter states "1-11-02  He was 
checked at the VA at Mountain Home."  The letter also states 
that the February 1981 examination indicated a finding of 
"OS Macular scar," and that a January 1992 examination 
indicated a finding of "OS Macular scarring along with 
macular degeneration."  The Board notes that the January 
2002 letter appears to be an update to Dr. R. L. S.'s earlier 
accounting of the veteran's eye examinations previously 
received by the RO in April 1992.  

All of the evidence received since July 1995, in sum, shows 
that the veteran has vision problems due to age-related 
macular degeneration (first noted by Dr. R. L. S. in 1992), 
cataracts, diabetic retinopathy, and refractive error.  He 
apparently needs bifocal eyeglasses.  His best visual acuity 
as of January 2002 was 20/25 (right eye) and 20/200 (left 
eye).  All of the evidence described above is new in the 
sense that it had not previously been associated with the 
claim folder.  38 C.F.R. § 3.156(a).  
However, evidence submitted to support a claim to reopen 
cannot merely be new; it also must be material.  Simply put, 
post-1995 evidence, either on its own or with previously 
submitted evidence, must help establish a fact essential to 
determine service connection.  The threshold for determining 
that "new" evidence is also material is not high - the 
"new" evidence simply must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  As 
applied to this claim, in order for the "new" evidence to 
also be "material," it must provide some basis upon which a 
causal link or relationship between current vision disability 
and service can be found.  

Here, the facts that the veteran had vision problems (see 
report of April 1993 VA eye examination), and that a macular 
scar in the left eye was noted in 1981 (see Dr. R. L. S.'s 
letter received in April 1992), were before the Board when it 
rendered its July 1995 decision.  So, too, was the veteran's 
allegation that, while welding refrigeration and air 
conditioning units in service, he had "sparks" fall into 
his left eye.  The "new" evidence described above indicates 
that the veteran's visual acuity became worse over time and 
that he developed various eye disorders, but still does not 
provide even a minimal basis favoring a link between service 
and the claimed disability.  Thus, post 1995 evidence 
described above does not constitute new and material 
evidence.   

The Board further notes that, in support of his 2002 claim to 
reopen, the veteran submitted a copy of a notarized affidavit 
dated in February 1993 from Mr. C. C. H., who stated in the 
affidavit that he previously had supervised the veteran in 
the Army.  Mr. C. C. H. further stated that the veteran 
sustained an in-service injury to his left eye while welding 
air conditioning and refrigeration units.  The original of 
this affidavit was part of the evidence of record before the 
Board when it rendered its July 1995 decision.  Thus, it is 
not new evidence.         
 
In view of the foregoing, the Board concludes that no new and 
material evidence has been received with regard to the 
veteran's claim of entitlement to service connection for 
residuals of a left eye disability.    
ORDER

The veteran's claim of entitlement to service connection for 
residuals of a left eye disability is not reopened.
	


                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



